      Case 1:19-cv-05701-LGS-SDA Document 57 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Gogo Apparel, Inc.,                                                       6/4/2020

                                 Plaintiff,
                                                              1:19-cv-05701 (LGS) (SDA)
                    -against-
                                                              ORDER
 Daruk Imports, Inc. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Monday, June 8, 2020, Plaintiff shall file proof of

service on Defendants, at the last known address, of Plaintiff’s June 3, 2020 Affidavit (ECF No.

56). A copy of this Order will be emailed to Defendant Chawla by Chambers.

SO ORDERED.

DATED:         New York, New York
               June 4, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
